DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 January 2021 and 30 August 2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it cannot be ascertained with certainty if “an input to the control unit” is the same input as “a variable regarding a control quantity of the electric motor as an input” or is defining a new element. Clarification is required.
In claim 4, it cannot be ascertained with certainty if “the disturbance torque as an input” is the same input as “a variable regarding a control quantity of the electric motor as an input” of claim 1 or is defining a new element. Clarification is required.
In claim 12, it cannot be ascertained with certainty if “an electric motor” is the same motor as “an electric motor” of claim 1 or is defining a new element. Clarification is required.
Because claim 1 is rejected under 112, all dependent claims, claims 2-12 are therefore rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US Publication Number 2009/0000857 A1). 
Regarding claim 1, Sugiyama teaches a control apparatus for a steering system, the steering system being configured to turn turning wheels of a vehicle and including an electric motor, the control apparatus being configured to control the steering system, and the control apparatus comprising: control circuitry configured to perform an angle control process for controlling, to an angle command value, a convertible angle that is convertible into a rotational angle of the electric motor (Sugiyama: Para. 12, 82; performing vibration suppression control based on the angular velocity of an electric motor; calculate the vibration suppression current in total including not only the motor angular velocity but also the inertia term or the angle term of the motor).
Sugiyama doesn’t explicitly teach a predetermined component calculation process for calculating a predetermined component containing at least one of two components that are a viscosity component and a friction component of the steering system, while using a value of a variable regarding a control quantity of the electric motor as an input. 
However, Sugiyama is deemed to disclose an equivalent teaching. Sugiyama includes a steering assist torque system that calculates an assist torque current output with inputs from a viscosity compensation, a friction compensation, and an inertia compensation (Sugiyama: Para. 78). The system calculates of a vibration suppression current using the motor angler velocity of the electric motor and an upper and lower limits for the frequency (Sugiyama: Para. 78-79, 82). Therefore the assist torque is calculated using an input variable from the electric motor and a frequency filter. 
It would have been obvious to one of ordinary skill as of the effective filing date to have calculated a predetermined component containing a viscosity component using a variable of the electric motor as an input in order to suppress the vibration of a steering system without adding new mechanical parts while providing no influence on the steering feeling of a driver (Sugiyama: Para. 12). 
In the following limitation, Sugiyama teaches a relationship change process for changing a relationship of an output from a control unit for the steering system to an input to the control unit, based on the predetermined component calculated through the predetermined component calculation process (Sugiyama: Para. 78; target current is calculated by adding the assist torque current output from the torque controller 3, the vibration suppression current output from the upper and lower limit value limiter 14, and the viscosity compensation current output from the viscosity compensator 16, but a compensation current controller (not shown) including a friction compensation controller, an inertia compensation controller and so on may be added, similar to known apparatuses, so that an output value of the compensation current controller can be further added so as to obtain the target current).
Regarding claim 2, Sugiyama teaches the control apparatus for the steering system according to claim 1, wherein: the predetermined component calculation process includes a viscosity component calculation process for calculating the viscosity component as the predetermined component (Sugiyama: Para. 35; viscosity compensation current calculated by the viscosity compensator); and the relationship change process includes a process for changing the relationship of the output from the control unit for the steering system to the input to the control unit, based on the viscosity component calculated through the viscosity component calculation process (Sugiyama: Para. 78; output value of the compensation current controller can be further added so as to obtain the target current; viscosity compensation current output from the viscosity compensator).
Regarding claim 3, Sugiyama teaches the control apparatus for the steering system according to claim 2, wherein the viscosity component calculation process includes a disturbance torque calculation process for calculating, as a disturbance torque, a torque component influencing the convertible angle other than a torque of the electric motor, while using a value of a variable regarding the torque of the electric motor, a detection value of the convertible angle, and the angle command value as values of variables regarding the control quantity (Sugiyama: Para. 78-79; steering torque detection section (torque sensor) that detects steering torque generated by the driver of the vehicle, the motor that generates assist torque corresponding to the steering torque, a motor angular velocity detection section (angle detector and angular velocity calculator); viscosity compensation current output from the viscosity compensator, but a compensation current controller (not shown) including a friction compensation controller).
Regarding claim 4, Sugiyama teaches the control apparatus for the steering system according to claim 3, wherein the viscosity component calculation process includes a filtering process for allowing selective transmission of a specific frequency component of the disturbance torque (Sugiyama: Para. 33-34; angular velocity LPF removes high frequency components equal to or more than the steering frequency from the angular velocity of the motor calculated by the motor angular velocity calculator so as to pass only low frequency components), while using the disturbance torque as an input, and the viscosity component calculation process uses an output of the filtering process as the viscosity component (Sugiyama: Para. 34-35; calculates a target current by adding the assist torque current calculated by the torque controller, the vibration suppression current limited by the upper and lower limit value limiter, and the viscosity compensation current calculated by the viscosity compensator).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US Publication Number 2009/0000857 A1) in view of Kim et al. (US Publication Number 2017/0267279 A1). 
Regarding claim 5, Sugiyama doesn’t explicitly teach wherein the filtering process includes an intensity change process for changing an intensity of the output in accordance with a temperature of the steering system, even when the input to the filtering process remains unchanged.
However Kim, in the same field of endeavor, teaches wherein the filtering process includes an intensity change process for changing an intensity of the output in accordance with a temperature of the steering system, even when the input to the filtering process remains unchanged (Kim: Col. 2 Lines 61-67; friction increases due to an increase in viscosity of grease or contraction of a mechanical part in a vehicle traveling at low temperature).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Kim’s friction and viscosity components of a compensated electric power steering system (Kim: Col. 2 Lines 61-67) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to remove driver’s feeling of strangeness or heaviness due to friction and viscosity by steering torque compensation (Kim: Col. 2 Lines 61-67). 

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US Publication Number 2009/0000857 A1) in view of Hong et al. (Foreign Application WO-2020246787 A1 with a priority date of Jun. 7, 2019, paragraphs cited from US Publication Number 2017/0267279 A1). 
Regarding claim 6, Sugiyama doesn’t explicitly teach wherein the convertible angle is an angle that is convertible into a turning angle of the turning wheels.
However Hong, in the same field of endeavor, teaches wherein the convertible angle is an angle that is convertible into a turning angle of the turning wheels (Hong: Para. 49; command value calculator can calculate the rack movement command value indicating the amount the rack is to be moved according to the detected steering angle).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Hong’s command value calculator to control a mechanically separated steering input and road wheels (Hong: Para. 30, 49) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to control a steer-by-wire steering assistance system (Hong: Para. 29-30). 
Regarding claim 7, Sugiyama doesn’t explicitly teach wherein the control unit is a control unit configured to control the convertible angle to the angle command value.
However Hong, in the same field of endeavor, teaches wherein the control unit is a control unit configured to control the convertible angle to the angle command value (Hong: Para. 32; steering angle sensor can detect a rotation angle (a steering angle) of the steering wheel, and provide a detection signal (or a detection value) indicating the detected steering angle to the steering control device).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Hong’s command value calculator to control a mechanically separated steering input and road wheels (Hong: Para. 30, 49) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to control a steer-by-wire steering assistance system (Hong: Para. 29-30). 
Regarding claim 8, Sugiyama doesn’t explicitly teach wherein the steering system includes a steering wheel that is displaceable without transmitting power to the turning wheels.
However Hong, in the same field of endeavor, teaches wherein the steering system includes a steering wheel that is displaceable without transmitting power to the turning wheels (Hong: Para. 29-30; steer-by-wire (SbW) system configured to transmit power, instead of the mechanical power transmission device, by transmitting/receiving electrical signals; the steering input device and the steering output device are mechanically separated from each other).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Hong’s command value calculator to control a mechanically separated steering input and road wheels (Hong: Para. 30, 49) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to control a steer-by-wire steering assistance system (Hong: Para. 29-30). 
Regarding claim 9, Sugiyama doesn’t explicitly teach the steering system includes a steering wheel that is displaceable without transmitting power to the turning wheels.
However Hong, in the same field of endeavor, teaches the steering system includes a steering wheel that is displaceable without transmitting power to the turning wheels (Hong: Para. 29-30; steer-by-wire (SbW) system configured to transmit power, instead of the mechanical power transmission device, by transmitting/receiving electrical signals; the steering input device and the steering output device are mechanically separated from each other).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Hong’s command value calculator to control a mechanically separated steering input and road wheels (Hong: Para. 30, 49) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to control a steer-by-wire steering assistance system (Hong: Para. 29-30). 
In the following limitation, Sugiyama teaches the electric motor is a turning-side electric motor (Sugiyama: Para. 25; electric motor).
Sugiyama doesn’t explicitly teach the steering system includes a steering-side electric motor configured to apply a torque against displacement of the steering wheel; and the control unit is a control unit configured to control the torque of the steering-side electric motor.
However Hong, in the same field of endeavor, teaches the steering system includes a steering-side electric motor configured to apply a torque against displacement of the steering wheel (Hong: Para. 2, 33; electric motor; counter-force-generating motor can apply a counter torque to the steering wheel by receiving a control signal); and the control unit is a control unit configured to control the torque of the steering-side electric motor (Hong: Para. 2, 29; electric motor; steering system may be a mechanical steering assistance system configured to steer vehicle wheels as a force (torque) generated by the turning of a steering wheel by a driver is transmitted to an actuator located in at least one wheel through a mechanical power transmission device).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Hong’s command value calculator to control a mechanically separated steering input and road wheels (Hong: Para. 30, 49) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to control a steer-by-wire steering assistance system (Hong: Para. 29-30). 
Regarding claim 10, Sugiyama doesn’t explicitly teach the steering system includes a steering wheel that is displaceable without transmitting power to the turning wheels.
However Hong, in the same field of endeavor, teaches the steering system includes a steering wheel that is displaceable without transmitting power to the turning wheels (Hong: Para. 29-30; steer-by-wire (SbW) system configured to transmit power, instead of the mechanical power transmission device, by transmitting/receiving electrical signals; the steering input device and the steering output device are mechanically separated from each other).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporate Hong’s command value calculator to control a mechanically separated steering input and road wheels (Hong: Para. 30, 49) into Sugiyama’s electric power steering control (Sugiyama: Para. 12) in order to control a steer-by-wire steering assistance system (Hong: Para. 29-30). 
In the following limitation, Sugiyama teaches the electric motor is a steering-side electric motor configured to apply a torque against displacement of the steering wheel (Sugiyama: Para. 25; electric motor for generating assist torque).
Regarding claim 11, Sugiyama teaches the control apparatus for the steering system according to claim 10, wherein the control unit is a control unit configured to control the torque of the steering-side electric motor (Sugiyama: Para. 25; electric motor for generating assist torque is connected to the target current calculation unit through a current controller).
Regarding claim 12, Sugiyama teaches the control apparatus for the steering system according to claim 10, wherein: the steering system includes a turning-side electric motor that is an electric motor configured to turn the turning wheels; and the control unit is a control unit configured to control a torque of the turning-side electric motor (Sugiyama: Para. 25; road wheel; electric motor for generating assist torque is connected to the target current calculation unit through a current controller).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663